Name: Commission Regulation (EEC) No 3466/86 of 13 November 1986 fixing for the period 1986/87 certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  trade policy
 Date Published: nan

 No L 319/30 Official Journal of the European Communities 14. 11 . 86 COMMISSION REGULATION (EEC) No 3466/86 of 13 November 1986 fixing for the period 1986/87 certain coefficients applicable to cereals exported in the form of certain spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 573/76 (2), and in particular Article 1 6 (6) thereof, time limit laid down in Article 16 (2) of Commission Regulation (EEC) No 1842/81 of 3 July 1981 laying down detailed rules for implementing Regulation (EEC) No 1188/81 relating to general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages (4), as last amended by Regula ­ tion (EEC) No 2187/86 (*), the coefficient could not be fixed by the date laid down in the first subparagraph of Article 9 of Regulation (EEC) No 1842/81 whereas ' the new coefficients should be fixed with effect from the start of the marketing year for cereals, that is 1 July 1986 ; Whereas, however, the United Kingdom has expressed a reservation as to the accuracy of the figures communi ­ cated ; whereas the coefficients can therefore only be fixed on a provisional basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regula ­ tion (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of Regulation (EEC) No 1188/81 states that the quantity of cereals on which the refund shall be granted shall be that placed under control wighted by a coefficient, fixed annually for each Member State concerned, expressing the ratio for the sprituous beverage in question between the total quantity exported and the total quantity marketed ; Article 1 For the period 1 July 1986 to 30 June 1987, the coeffi ­ cients referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to cereals used in the United Kingdom for the manufacture of Scotch Whisky shall be as shown in the Annex . The coefficients thus fixed may be readjusted retroactively on the basis of additional infor ­ mation to be supplied by the United Kingdom. Whereas the second indent of Article 3 (2) of Regulation (EEC) No 1188/81 provides for adjustment of the coeffi ­ cient where foreseeable trends for exports of spirituous beverages show a tendency to change significantly in one of the Member States concerned ; whereas such an assess ­ ment may be made by taking account of a reference period of sufficient length to eliminate insignificant short-term fluctuations ; whereas a period of six years prior to the year in question seems to comply with this criterion ; whereas, moreover, an annual difference of less than 1 % between the respective trends in exports and the total quantities sold cannot show a tendency towards a significant change ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986. Whereas, owing to the fact that the Commission did not have the necessary information at its disposal within the (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139 , 24 . 5 . 1986, p. 29 . 3) OJ No L 121 , 5 . 5 . 1981 , p. 3 . . ( «) OJ No L 183, 4 . 7 . 1981 , p . 10 . 0 OJ No L 190, 12. 7 . 1986, p . 51 . 14. 11 . 86 Official Journal of the European Communities No L 319/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Coefficients applicable in the United Kingdom Coefficient applicable Period of application to barley processed into malt used for the manufacture of malt whisky to cereals used for the manufacture of grain whisky 1 July 1986 to 30 June 1987 0,375 0,339